Exhibit 10.3
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) by and between Steven M. Sherwyn
(“Executive”) and Care Investment Trust Inc. (the “Company”) is dated as of
November 1, 2010 (the “Effective Date”).
     WHEREAS, the Company wishes to retain Executive in the position of Chief
Financial Officer of the Company and Executive desires to serve as Chief
Financial Officer of the Company; and
     WHEREAS, Executive and the Company desire to memorialize herein the terms
and conditions related to Executive’s employment by the Company.
     NOW THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Agreements between the Parties. This Agreement is intended to
memorialize all of the terms and conditions of Executive’s employment by the
Company. This Agreement shall supersede that certain Consulting Agreement, dated
as of September 14, 2010, between SMS Advisory & Consulting Services, LLC, the
managing member of which is Executive, and the Company, in all respects, other
than with respect to such provisions that expressly survive therein.
     2. Employment.
          (a) Term. The Company shall employ Executive, and Executive agrees to
be employed with the Company, upon the terms and conditions set forth in this
Agreement, for the period beginning on the Effective Date and ending on
December 31, 2013 (the “Employment Period”). Thereafter, the Employment Period
shall be automatically extended for subsequent one (1)-year periods (each a
“Renewal Period”) unless written notice to the contrary is given by either the
Company or Executive at least ninety (90) days prior to the expiration of the
initial Employment Period or any subsequent Renewal Period. Notwithstanding the
foregoing, the Employment Period shall be subject to earlier termination as
provided in Sections 4 and 5 hereof (the “Term”).
          (b) Duties of Position. During the Employment Period, Executive shall
serve as Chief Financial Officer of the Company. Executive’s duties shall
include, without limitation, primary responsibility for the Company’s financial
functions, including all accounting, financial reporting, treasury, budgeting,
forecasting and planning, including responsibility for the Company’s earnings
model; oversight responsibility of real estate investment trust compliance,
investor relations, research, risk management, information technology systems
and functions, benefits and payroll; and involvement in all equity and debt
financings and serving as the

1



--------------------------------------------------------------------------------



 



principal financial officer for purposes of executing all reports and financial
statement certifications required to be filed by the Company pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), together with
such other duties as may be assigned to him from time to time by the Chief
Executive Officer of the Company (the “CEO”). Company, in consultation with
Executive, shall use commercially reasonable efforts to engage a controller
reasonably dedicated to the Company who shall report to the Executive. Executive
agrees to devote substantially all of Executive’s business time, attention and
energies to the performance of the duties assigned to Executive hereunder, and
to perform such duties faithfully, diligently and to the best of Executive’s
abilities and subject to such laws, rules, regulations and policies from time to
time applicable to the Company and its employees. Executive may (i) serve as a
director to one corporate or other business or charitable entity, subject to the
approval of the Board and (ii) manage his personal investments, subject to the
conduct, ethics and investment policies of the Company (including, without
limitation, the Company’s Code of Business Conduct, Code of Ethics and
Securities Trading Policy, as such policies may be amended or supplemented from
time to time), to the extent that such activities under clauses (i) and (ii) do
not materially interfere with the performance of Executive’s duties under this
Agreement. Solely for purposes of clarification, Company acknowledges that
Executive is in the process of completing certain consulting assignments as
disclosed in writing to the Company. Such assignments shall not interfere with
Executive’s responsibilities and duties under this Agreement and shall be
completed no later than December 31, 2010.
          (c) Insurance and Indemnification. Company shall maintain reasonable
and customary directors’ and officers’ insurance. Company shall indemnify
Executive in accordance with the Company’s standard form of indemnification
agreement.
     3. Compensation and Benefits.
          (a) Base Salary. Executive’s base salary shall be as follows: (i) from
and after the Effective Date until November 30, 2010, $150,000 per annum
(pro-rated for the partial calendar year) and (ii) from and after December 1,
2010, $200,000 per annum (pro-rated for any partial calendar year), each payable
in equal installments no less than monthly (as in effect from time to time, the
“Base Salary”).
          (b) Initial Payments to Executive. On or about January 3, 2011, the
Company shall make to Executive a one-time grant of 10,000 shares of common
stock of the Company, which are immediately vested, subject to the terms of the
Company’s Equity Plan (as defined below).
          (c) Annual Cash Performance Bonus. For each year during Executive’s
employment with the Company beginning with the year ending December 31, 2011,
Executive shall be eligible to receive an annual performance cash bonus (the
“Annual Cash Bonus”) based upon certain annual performance targets set by the
Board or a committee thereof in their

2



--------------------------------------------------------------------------------



 



discretion in accordance with the Company’s applicable corporate governance
charters and guidelines and both the Company’s and Executive’s performance in
relation to those targets as determined by the Board or committee thereof,
subject to Section 3(e) below. The Annual Cash Bonus shall be payable if the
annual performance targets set forth in Section 3(e) below are achieved, as
determined by the Board in its sole discretion. The Annual Cash Bonus payable to
Executive for each year shall be subject to review and approval by the Board or
a committee thereof in their discretion in accordance with the Company’s
applicable corporate governance charters and guidelines. Any Annual Cash Bonus
payable to Executive will be paid at the time the Company normally pays such
bonuses to its senior executives, but in no event later than two-and-one-half
months following December 31 of the applicable year.
          (d) Annual Equity Performance Bonus. For each year during Executive’s
employment with the Company beginning with the year ending December 31, 2011,
Executive shall be eligible to receive long-term equity incentive compensation
awards (which may consist of restricted stock, stock options, stock appreciation
rights or other types of equity bonus awards, as determined by the Board or a
committee thereof in their discretion in accordance with the Company’s
applicable corporate governance charters and guidelines) (the “Annual Equity
Bonus”) pursuant to the Company’s equity incentive compensation plans and
programs in effect from time to time including, without limitation, the 2007
Care Investment Trust Inc. Equity Plan, dated as of June 19, 2007 (the “Equity
Plan”). These awards shall be granted in amounts and with vesting schedules
based upon the annual performance targets as determined by the Board or such
committee, subject to Section 3(e) below. The Annual Equity Bonus shall be
payable if the annual performance targets set forth in Section 3(e) below are
achieved, as determined by the Board in its sole discretion. The Annual Equity
Bonus to be granted to Executive for each year shall be subject to review and
approval by the Board or a committee thereof in their discretion in accordance
with the Company’s applicable corporate governance charters and guidelines.
          (e) Bonus for 2011. For the year ending December 31, 2011, the
Company’s annual performance targets for purposes of the Annual Cash Bonus and
Annual Equity Bonus shall include a “Threshold Bonus Level” (payable if the
“threshold” performance target is achieved but no higher performance target is
achieved) with (i) $100,000 in cash and (ii) restricted stock units or other
equity related award of the Company (subject to a time-vesting schedule and the
Equity Plan) with the underlying common stock having a then-current market value
equal to approximately $150,000; a “Target Bonus Level” (payable if the “target”
performance target is achieved but no higher performance target is achieved)
with (i) $150,000 in cash and (ii) restricted stock units or other equity
related award of the Company (subject to a time-vesting schedule and the Equity
Plan) with the underlying common stock having a then-current market value equal
to approximately $200,000; and a “Maximum Bonus Level” (payable if the “maximum”
performance target is achieved) with (i) $200,000 in cash and (ii) restricted
stock units or other equity related award of the Company (subject to a
time-vesting schedule and

3



--------------------------------------------------------------------------------



 



the Equity Plan) with the underlying common stock having a then-current market
value equal to approximately $250,000.
          (f) Vacation. Executive shall be eligible for four (4) weeks of annual
vacation to be accrued and taken in accordance with the Company’s policy with
respect to senior executives.
          (g) Other Benefits. In addition, Executive will be eligible to
participate in all fringe benefit plans and qualified and non-qualified
retirement plans of the Company and its affiliates, as are generally available
to the other senior management employees of the Company and its affiliates, such
as health insurance plans, disability insurance plans and life insurance plans,
provided that Executive meets the qualifications thereof.
          (h) Expenses. During the Employment Period, all reasonable business
expenses incurred by Executive in the performance of his duties hereunder shall
be reimbursed by the Company in accordance with the applicable expense
reimbursement policies of the Company.
          (i) Withholding. Executive agrees that all amounts payable to him
under this Agreement shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine to be required pursuant to applicable law and regulation. However,
nothing in this Agreement shall be construed to require the Company to make any
payments to compensate Executive for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.
     4. Termination of Employment. Executive’s employment hereunder may be
terminated in accordance with this Section 4.
          (a) Death. Executive’s employment hereunder shall terminate upon his
death.
          (b) Disability. If, as determined by the Board in its reasonable good
faith judgment, Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company, and, in the case of either clause (i) or (ii), within ten (10) days
after written Notice of Termination (as defined in Section 5(a)) is given shall
not have returned to the performance of his duties hereunder on a full-time
basis, the Company may terminate Executive’s employment hereunder for
“Disability.”

4



--------------------------------------------------------------------------------



 



          (c) Cause. The Company may terminate Executive’s employment hereunder
for Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate Executive’s employment hereunder, as determined in the good faith
judgment of the Board, upon the occurrence of any of the following events:
          (i) the conviction of, or a plea of nolo contendere by, Executive for
the commission of (1) a felony, (2) any crime involving moral turpitude, deceit,
dishonesty or fraud or (3) any crime resulting in Executive’s incarceration
which the Board determines to be detrimental to the best interests of the
Company;
          (ii) continuing willful failure by Executive for ten (10) business
days to substantially perform his duties hereunder (other than such failure
resulting from Executive’s incapacity due to physical or mental illness or
subsequent to the issuance of a Notice of Termination by Executive for Good
Reason) after demand for substantial performance is delivered by the Company in
writing that specifically identifies the manner in which the Company believes
Executive has not substantially performed his duties; or
          (iii) Executive’s theft or fraud relating to Executive’s employment or
the business of the Company or its subsidiaries, willful misconduct (including,
but not limited to, breach by Executive of the provisions of Section 7) that is
injurious to the Company or its subsidiaries (unless such injury is de minimis),
or willful or violation of any law, rule regulation or policy with respect to a
material aspect of the business of the Company.
          (d) Good Reason. Executive may terminate his employment hereunder for
“Good Reason” within thirty (30) days after the occurrence, without his written
consent, of one of the following events that has not been cured within ten
(10) business days after written notice thereof has been given by Executive to
the Company:
          (i) the assignment to Executive of duties materially inconsistent with
his status as, or the removal of any title of, Chief Financial Officer of the
Company;
          (ii) the Executive is directed to directly report to a Person (as
defined below) other than the CEO, the Board or a committee thereof (unless this
Agreement is assigned to an external management company in accordance with
Section 11 below);
          (iii) a reduction by the Company in Executive’s Base Salary, Annual
Cash Bonus opportunity or Annual Equity Bonus opportunity, or a material failure
by the Company to pay or provide any Base Salary or contractually committed cash
or equity bonus payment or amounts when due;

5



--------------------------------------------------------------------------------



 



          (iv) the requirement by the Company that the principal place of
performance of Executive’s services be at a location more than fifty (50) miles
from the primary office of Executive as of the Effective Date; or
          (v) a material failure by the Company to comply with any material
provision of this Agreement.
          (e) The Company may terminate Executive’s employment at any time for
any reason, including without Cause. Executive may terminate Executive’s
employment at any time for any reason, including without Good Reason, upon
thirty (30) days’ advance written notice to the Company.
          (f) The Company shall not be required to make the payments and provide
the benefits specified in Section 6 below unless Executive executes and delivers
to the Company an agreement releasing the Company, its affiliates and its
officers, directors and employees from all liability (other than the payments
and benefits under this Agreement), substantially in the form attached hereto as
Exhibit A.
          (g) Unless the Company agrees in writing to waive this requirement,
upon the termination of Executive’s employment for any reason, Executive agrees
to promptly resign (i) as a director of the Company, any subsidiary or affiliate
of the Company or any other entity to which the Company appoints Executive to
serve as a director, (ii) from all offices held by Executive in any or all of
such entities in clause (i) above, and (iii) from all fiduciary positions
(including as trustee) held by Executive with respect to any pension plans or
trusts established by any such entities in clause (i) above.
     5. Termination Procedure.
          (a) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive, including notice not to renew the Employment
Period of this Agreement (other than termination due to Executive’s death) shall
be communicated by written Notice of Termination to the other party hereto in
accordance with Section 12. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.
          (b) Date of Termination. “Date of Termination” of this Agreement shall
mean (i) if the Term of this Agreement expires, the date of such expiration,
(ii) if Executive’s employment is terminated pursuant to Section 4(a) above, the
date of Executive’s death, (iii) if Executive’s employment is terminated
pursuant to Section 4(b) above, ten (10) days after delivery to Executive of
Notice of Termination, provided that Executive has not returned to the
performance of his duties hereunder on a full-time basis prior to the Date of
Termination, (iv) if

6



--------------------------------------------------------------------------------



 



Executive’s employment is terminated pursuant to Sections 4(c) above, the date
specified in the Notice of Termination, and (v) if Executive’s employment is
terminated pursuant to Section 4(d) above, the date set forth on a Notice of
Termination not earlier than ten (10) days or later than 30 days after the date
of delivery of such Notice of Termination. Upon the Date of Termination, the
Term of this Agreement shall expire and the Company shall have no further
obligation to Executive except to the extent Executive is expressly entitled to
any payments or other benefits pursuant to Section 6 hereof, or to any continued
insurance coverage in accordance with applicable law; provided that the
provisions set forth in Sections 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18 and 19
hereof and this Section 5(b) shall remain in full force and effect after the
termination of Executive’s employment, notwithstanding the expiration of the
Term of, or termination of, this Agreement.
     6. Obligations of the Company upon Termination of Employment.
          (a) Expiration of Term and Termination by the Company for Cause or by
Executive without Good Reason. If Executive’s employment shall be terminated
(i) due to Executive’s notice not to renew the Employment Period or a Renewal
Period and upon expiration of the Term of this Agreement, (ii) by the Company
for Cause, or (iii) by Executive without Good Reason, then not later than
30 days after the Date of Termination (or such earlier time as may be required
by applicable law) the Company shall pay Executive (A) his Base Salary (at the
rate in effect at the time Notice of Termination is given) through the Date of
Termination to the extent theretofore unpaid, (B) the value of any vacation days
earned but unused through the Date of Termination pursuant to Section 3(f), and
(C) reimbursement for all business expenses properly incurred in accordance with
Company policy prior to the Date of Termination and not yet reimbursed by the
Company (the benefits payable pursuant to clauses (A), (B), and (C) hereafter
referred to as the “Accrued Obligations”), and the Company shall have no
additional obligations to Executive under this Agreement.
          (b) Death; Disability. If, during the Employment Period, Executive’s
employment shall terminate on account of death (other than on account of death
after delivery of a valid Notice of Termination for Cause or by Executive
without Good Reason) or Disability, the Company shall have no further
obligations to Executive other than to provide Executive (or his estate):
          (i) the Accrued Obligations;
          (ii) not later than 30 days after the Date of Termination, a pro-rated
Annual Cash Bonus and Annual Equity Bonus based upon the number of days in the
year of termination through the Date of Termination relative to 365 days,
assuming for such purposes that the performance targets applicable to the Annual
Cash Bonus and the Annual Equity Bonus have been satisfied at the Target Bonus
Level for the year in which the Date of Termination occurs;

7



--------------------------------------------------------------------------------



 



          (iii) the health benefits set forth under Other Benefits in Section
3(f) for 12 months following the Date of Termination;
          (iv) full vesting of all Company equity awards as of the Date of
Termination; and
          (v) continuing exercisability of all stock options and stock
appreciation rights for the lesser of (x) 12 months after the Date of
Termination or (y) the remainder of their term.
          (c) For any Other Reason. If, during the Employment Period, the
Company shall terminate Executive’s employment for any reason other than those
provided in Section 6(a) or 6(b) above, including due to the Company’s notice
not to renew the Employment Period or a Renewal Period and upon the expiration
of the Term of this Agreement, or Executive terminates Executive’s employment
for Good Reason, the Company shall have no further obligations to Executive
other than:
          (i) the Accrued Obligations;
          (ii) the Company shall pay to Executive not later than 30 days after
the Date of Termination an amount equal to the greater of (1) 12 months or
(2) the number of whole months falling between the Date of Termination and
February 1, 2013 of Executive’s Base Salary at the rate in effect at the time of
such termination;
          (iii) Executive shall be entitled to the health benefits set forth
under Other Benefits in Section 3(g) until the earlier of (x) the 12 month
anniversary of the Date of Termination and (y) the date upon which Executive
receives similar health benefits from another Person (as defined below) or is
eligible to receive them from a subsequent employer;
          (iv) Executive shall be entitled to full vesting of all Company equity
awards as of the Date of Termination; and
          (v) Executive shall be entitled to continuing exercisability of all
stock options and stock appreciation rights for the lesser of (x) 12 months
after the Date of Termination or (y) the remainder of their term.
          (d) No Mitigation or Offset. In the event of Executive’s termination
of employment hereunder, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and no benefit payable hereunder shall be subject to offset.

8



--------------------------------------------------------------------------------



 



     7. Prohibited Activities.
          (a) Non-Solicitation and Business Relationships. Executive agrees that
during Executive’s employment by the Company and for two (2) years following
Executive’s Date of Termination (the “Non-Solicitation Period”), Executive shall
not, directly or indirectly, solicit, induce, or attempt to solicit or induce
any officer, director, employee, consultant, agent or joint venture partner of
the Company or any of its affiliates to terminate his, her or its employment or
other relationship with the Company or any of its affiliates for the purpose of
associating with any competitor of the Company or any of its affiliates, or
otherwise encourage any such person to leave or sever his, her or its employment
or other relationship with the Company or any of its affiliates for any other
reason, or authorize the taking of such actions by any other person or entity,
or assist or participate with any such person or entity in taking such action.
          (b) Non-Competition. Executive acknowledges that the services to be
rendered by him to the Company are of a special and unique character. In
consideration of his employment hereunder, Executive agrees that during
Executive’s employment by the Company and for the one (1)-year period following
the termination of Executive’s employment hereunder by either party for any
reason (other than (i) expiration of the Term of this Agreement due to the
Company’s notice not to renew the Employment Period, (ii) termination by
Executive with Good Reason, or (iii) termination by the Company of Executive
without Cause), Executive will not engage, directly or indirectly, whether as
principal, agent, representative, consultant, employee, partner, stockholder,
limited partner, other investor or otherwise (other than a passive investment of
not more than five percent (5%) of the stock, equity or other ownership interest
of any corporation, partnership or other entity), within the United States of
America, in any business that competes directly with the principal businesses
conducted by the Company as of the Executive’s Date of Termination.
     8. Confidential Information/Intellectual Property. Executive shall hold in
confidence for the benefit of the Company all of the information and business
secrets in respect of the Company and all of its affiliates, including, but not
limited to, all information and data relating to or concerned with the business,
finances, pending transactions and other affairs of the Company and all of its
affiliates, and Executive shall not at any time before or after Executive’s
employment by the Company is terminated for any reason, or Executive resigns for
any reason, willfully use or disclose or divulge any such information or data to
any other Person (as defined below) except (i) with the prior written consent of
the Company, (ii) to the extent necessary to comply with applicable law or the
valid order of a court of competent jurisdiction, in which event Executive shall
notify the Company as promptly as reasonably practicable (and, if possible,
prior to making such disclosure), and (iii) in the performance of Executive’s
duties hereunder. The foregoing provisions of this Section 8 shall not apply to
any information or data which has been previously disclosed to the public or is
otherwise in the public domain in each case other than as a result of the breach
by Executive of his obligations under this Section 8. Executive agrees that any
Intellectual Property developed by him during his employment by the

9



--------------------------------------------------------------------------------



 



Company is, and will always remain, solely the property of the Company.
Executive further agrees that he shall have no rights to any such Intellectual
Property. For purposes of this Agreement, “Person” means an individual,
corporation, partnership, limited liability company, joint venture, association,
trust, unincorporated organization, other entity or “group” (as defined in the
Exchange Act). For purposes of this Agreement, “Intellectual Property” means any
trademarks, copyrights, patents now or hereafter owned and trade secrets,
including but not limited to formulas, compilations, programs, devices, methods,
techniques, processes, designs, strategies, concepts, algorithms, models,
databases, software, systems, technical know-how, operating instructions or
marketing plans.
     9. No Waiver. No failure or delay on the part of the Company or Executive
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
Executive at law or in equity. No waiver of or consent to any departure by
either the Company or Executive from any provision of this Agreement shall be
effective unless signed in writing by the party entitled to the benefit thereof.
No amendment, modification or termination of any provision of this Agreement
shall be effective unless signed in writing by all parties hereto. Any waiver of
any provision of this Agreement, and any consent to any departure from the terms
of any provision of this Agreement, shall be effective only in the specific
instance and for the specific purpose for which made or given.
     10. Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. Moreover, if any one
or more of the provisions contained in this Agreement shall be held to be
excessively broad as to duration, activity or subject, such provision shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent allowed by applicable law.
     11. Successors; Non-Assignability. This Agreement shall inure to the
benefit of the Company and its successors and assigns, as applicable. If the
Company shall merge or consolidate with or into, or transfer substantially all
of its assets, to another corporation or other form of business organization,
this Agreement shall be binding on, and run to the benefit of, the successor of
the Company resulting from such merger, consolidation, or transfer. If the
Company shall transfer the management and operations of the Company, including
the responsibility to provide a Chief Financial Officer for the Company, to an
external management company, this Agreement shall be binding on, and run to the
benefit of, such external management company. The rights and obligations of
Executive under this Agreement are personal to Executive and may not be assigned
or delegated to any other Person; provided, however, that nothing in this
Agreement shall preclude Executive from designating any of his

10



--------------------------------------------------------------------------------



 



beneficiaries to receive any benefits payable hereunder upon his death, or his
executors, administrators or other legal representatives from assigning any
rights hereunder to the person or persons entitled thereto.
     12. Notices. Any notice given hereunder shall be in writing and shall be
deemed to have been given when delivered by messenger or courier service
(against appropriate receipt), or two business days after being mailed by
registered or certified mail (return receipt requested), to an address furnished
by a party hereto to the other party in writing from time to time.
     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts made and to be entirely performed within such State.
     14. [Reserved]
     15. Dispute Resolution.
          (a) Subject to the provisions of Section 15(b), any dispute,
controversy or claim arising between the parties relating to this Agreement, or
otherwise relating in any way to Executive’s employment by or interest in the
Company or any of its affiliates (whether such dispute arises under any federal,
state or local statute or regulation, or at common law), shall be resolved by
final and binding arbitration before a single arbitrator, selected by the
American Arbitration Association in accordance with its rules pertaining at the
time the dispute arises. In such arbitration proceedings, the arbitrator shall
have the discretion, to be exercised in accordance with applicable law, to
allocate among the parties the arbitrator’s fees, tribunal and other
administrative costs. The award of the arbitrator may be confirmed before and
entered as a judgment of any court having jurisdiction over the parties.
          (b) The provisions of Section 15(a) shall not apply with respect to
any application made by the Company for injunctive relief under this Agreement.
     16. Section 409A. If any compensation or benefits provided by this
Agreement may result in the application of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall, in consultation with
Executive, modify the Agreement in the least restrictive manner necessary in
order to, where applicable, (a) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A or (b) comply
with the provisions of such Section 409A, other applicable provision(s) of the
Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and to make such modifications, in each case, without
any diminution in the value of the payments to Executive. To the extent required
in order to comply with Section 409A of the Code, amounts and benefits to be
paid or provided to Executive under Section 6 of this Agreement shall be paid or
provided to Executive on the first business day after the date that is six
months following the Date of Termination.

11



--------------------------------------------------------------------------------



 



     17. Headings. The paragraph headings used or contained in this Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.
     18. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the matters set forth herein and supersedes
any prior agreements or understandings. There are no promises or undertakings
with respect to Executive’s employment or the subject matter hereof other than
as expressly set forth herein.
     19. Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
[THE NEXT PAGE IS THE SIGNATURE PAGE]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first set forth above.

            __________________________________________
Steven M. Sherwyn

CARE INVESTMENT TRUST INC.
      By:           Name:           Title:        

13



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Mutual Release
FORM OF CONFIDENTIALITY AND RELEASE AGREEMENT
          THIS CONFIDENTIALITY AND RELEASE AGREEMENT (“Agreement”) is dated the
__th day of ________, 20__, and is made by and between Care Investment Trust
(“Care”) and Steven M. Sherwyn (“Officer”).
          WHEREAS, Officer has served as the Chief Financial Officer (“CFO”) of
Care pursuant to an employment agreement dated as of November 1, 2010 (the
“Employment Agreement”); and
          WHEREAS, Officer and the Company desire to settle fully and finally
any and all matters between them and any issues that might have arisen out of
Officer’s service as CFO of the Company and the termination thereof.
          NOW, THEREFORE, in consideration of the promises, covenants and the
mutual agreements set forth herein and in the Employment Agreement, the parties
voluntarily agree as follows:
     1. Waiver. Except for the benefits described in Section 6(_) of the
Employment Agreement, Officer hereby waives any and all claims to compensation,
payments, or benefits of any kind (whether pursuant to a written agreement or
otherwise) from the Company.
     2. Non-Disclosure. (a) Officer agrees that Officer shall keep confidential,
to the full extent permitted by law, the terms of this Agreement, and all
performance hereunder, except as permitted by the Company or: (1) to the extent
necessary to report income to appropriate taxing authorities; (2) to members of
his immediate family, who have agreed to be bound by the confidentiality
provisions of this Agreement; (3) to any attorney, C.P.A. or tax or financial
advisor for the purpose of confidentially obtaining any legal or tax or
financial planning advice pertaining to this Agreement and/or for the purpose of
representation of his interest in connection with any inquiry or action on the
part of any government or taxing authority or agency; (4) in response to an
order of a court of competent jurisdiction or subpoena issued under the
authority thereof; or (5) in response to any inquiry or subpoena issued by a
state or federal governmental agency; provided, however, that notice of receipt
of such judicial order, inquiry or subpoena shall immediately be communicated to
the Company telephonically, and confirmed immediately thereafter in writing, so
that the Company will have the opportunity to intervene to assert what rights it
has to non-disclosure prior to the response to the order, inquiry or subpoena
and Officer will cooperate with and support such efforts. Officer agrees that if
he (or his tax advisor or spouse) violates the terms of this Paragraph, Officer
will be deemed to have materially breached this Agreement.
     (b) Officer agrees that Officer will not make or issue, or procure any
person, firm or entity to make or issue, any statement in any form concerning
the Releasees (as defined below), Officer’s relationship with the Company or
Officer’s resignation of his office

 



--------------------------------------------------------------------------------



 



with the Company to any person or entity if such statement is harmful to or
disparaging of the Company or any of the Releasees.
     3. Prohibited Conduct. Officer agrees that he has not and will not engage
in any conduct that is injurious to the Company’s reputation and interests,
including, but not limited to, (1) divulging, communicating, or in any way
making use of any confidential or proprietary information acquired in the
performance of his duties for Releasees (as that term is defined in
Section 8(a)); and (2) disparaging (or inducing others to disparage) Releasees,
including making comments or statements that would adversely affect the Company
to the press or media, the Company’s business partners, joint venture partners,
tenants, borrowers, customers, competitors, or suppliers or other individuals or
entities with whom the Company has a business relationship. The terms of this
subsection are not intended to and shall not be interpreted to limit Officer’s
obligations pursuant to any prior agreements with the Company or applicable law.
     4. Return of Property. Officer agrees that he will, prior to _______ __,
20__, return to the Company any and all cellular telephones, PDAs, Blackberries,
laptop computers, notes, keys, card keys or security passes, Company
identification cards, Company credit or phone cards, computer access codes and
programs, files, memoranda, business plans, documents and, in general, any and
all tangible matter containing confidential information or information otherwise
relating to the Company’s business, including but not limited to all such
information in electronic format regardless of where such information is stored.
Officer further agrees to return immediately any property of the Company that
may come into his possession or under his control.
     5. Release. (a) Officer acknowledges that there are various foreign, state
and federal laws that prohibit discrimination on the basis of, among other
things, age, gender (including sexual harassment), race, color, marital status,
sexual preference/orientation, national origin, religion, disability or veteran
status. In consideration for the benefits provided herein and in the Employment
Agreement, Officer, as his free and voluntary act on behalf of himself, his
heirs, administrators, executors, successors and assigns (collectively, the
“Releasor” ) hereby releases and discharges the Company, its predecessor
companies, successors and assigns and their present or former shareholders,
members, directors, officers, employees, and agents, and their various benefits
committees, trustees, fiduciaries, administrators, plans, and trusts
(collectively “Releasees”), of and from any and all debts, obligations, claims
(including claims for attorneys’ fees and costs), demands, judgments or causes
of action of any kind whatsoever in tort, contract, by statute, or on any other
basis for compensatory, punitive or other damages, whether known or unknown,
which Releasor ever had, now has or may have as of the date of signing this
Agreement against Releasees arising out of Officer’s employment by the Company
and the termination of that employment, including, but not limited to, claims
for, arising out of or based on: (i) breach of an alleged oral or written
contract (express or implied); (ii) Title VII of the Civil Rights Act of 1964;
(iii) the Civil Rights Act of 1866 and 1871; (iv) the Americans with
Disabilities Act; (v) the Civil Rights Act of 1991; (vi) any Executive Order or
based on any Federal, State or Local regulation; (vii) the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); (viii) the

Page 2 of 6



--------------------------------------------------------------------------------



 



Older Workers’ Benefit Protection Act of 1990; (ix) the Rehabilitation Act of
1973; (x) the Family and Medical Leave Act; (xi) the Employee Retirement Income
Security Act; (xii) the Sarbanes-Oxley Act of 2002; (xiii) any applicable
whistleblower statute; (xiv) wrongful discharge, (xv) intentional or negligent
misrepresentation; (xvi) retaliatory or constructive discharge; (xvii)
interference with contract; (xviii) detrimental reliance; (xviv) defamation;
(xx) emotional distress; (xxi) the Worker Adjustment and Retraining Notification
Act, as amended; (xxii) any other applicable foreign, Federal, state or local
government discrimination or similar statute, ordinance or order that he might
have or assert against any of said entities or persons by reason of his
employment with the Company or the cessation of said employment and all
circumstances related thereto, all claims for any compensation including back
wages, front pay, bonuses, fringe benefits, severance benefits; and (xxiii) any
claim for attorneys’ fees and costs, and interest (collectively, the “Claims”).
     (b) Officer represents that he has not filed any charge or lawsuit against
the Company with any governmental agency or Court. With respect to any charges
that have been or may be filed concerning events or actions relating to
Officer’s employment or termination of employment and which occurred on or
before the date of this Agreement, Officer additionally waives and releases any
right he may have to recover money or any personal injunctive relief in any
lawsuit or administrative proceeding brought by any person on his behalf or
which includes him in any class. If Officer is made a member of a class in any
proceeding, he shall opt out promptly after learning of his inclusion. In this
regard, Officer agrees to sign, without objection or delay, an “opt out” form
presented to him either by the court in which such proceeding is pending or by
counsel for any Releasee who is made a defendant in such proceeding. Officer
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, not only Claims that are known, anticipated or disclosed,
but also Claims that are unknown, unanticipated and undisclosed, but which may
nevertheless exist as of the date of this Agreement. Officer expressly waives
any right to assert after the execution of this Agreement that any Claim that
existed on or prior to the effective date of this Agreement, through ignorance
or oversight, has been omitted from the scope of this Agreement. This Agreement
does not waive or release any rights or claims which may arise after the date
Officer signs the Agreement.
     (c) Officer understands that nothing contained in this Agreement shall
prohibit him from (a) bringing any action to enforce the terms of this
Agreement; (b) filing a timely charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”) regarding the validity of this Agreement; or
(c) filing a timely charge or complaint with the EEOC or participating in any
investigation or proceeding conducted by the EEOC regarding any other claim.
However, consistent with the release language set forth in this Section 5,
Officer acknowledges that he has waived any right to personal recovery or
personal injunctive relief in connection with any such charge or complaint
whether brought by him, by any administrative agency, or by any other person on
his behalf or which includes him in any class. Other than as set forth in this
Section 5(c), Officer represents that he has not and will not file any charge,
claim or complaint of any kind against the Company with respect to any events
occurring on or before the date of this Agreement.

Page 3 of 6



--------------------------------------------------------------------------------



 



     6. Invalid Provisions. If any provision, or portion thereof, of this
Agreement is determined to be invalid under applicable statute or rule of law,
only such provisions, and only to the extent determined to be invalid, shall be
deemed omitted from this Agreement, the remainder of which Agreement shall
remain fully in force and effect; provided, however, that upon any finding by a
court of competent jurisdiction that the release and/or promises provided herein
are illegal, void or unenforceable, Officer agrees, at the Company’s request, to
execute promptly a release, waiver and/or promise of comparable scope that is
legal and enforceable.
     7. Amendment. This Agreement shall not be amended, modified, or
supplemented without specific written provision to that effect, signed by both
parties. No oral statement of any person whosoever shall, in any manner or
degree, modify or otherwise affect the terms and provisions of this Agreement.
     8. Injunctive Relief. Officer further agrees and acknowledges that money
damages may not be a sufficient remedy for any actual or threatened breach of
this Agreement by Officer, and that, in addition to all other remedies, the
Company may be entitled to specific performance and injunctive or other
equitable relief as a remedy for any such breach.
     9. Governing Law. THE CONSTRUCTION, INTERPRETATION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE IN WHICH EMPLOYEE WAS
ENGAGED ON THE EFFECTIVE DATE OF TERMINATION OF HIS EMPLOYMENT PURSUANT TO THE
EMPLOYMENT AGREEMENT (THE “TERMINATION EFFECTIVE DATE”)WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.
     10. Entire Agreement. This Agreement and the Employment Agreement contain
the entire agreement between the Company and Officer and fully supersede any and
all prior agreements or understandings pertaining to the subject matter hereof
or Officer’s employment with the Company. Officer represents and acknowledges
that in executing this Agreement he has not relied upon any representation or
statement not set forth herein made by the Company or by any of its affiliates,
agents, representatives or attorneys with regard to the subject matter of this
Agreement.
     11. Timing of Execution of This Agreement. Officer has the longer of
twenty-one (21) calendar days or through the Termination Effective Date to sign
this Agreement. The earliest Officer may sign this Agreement is seven
(7) calendar days before the Termination Effective Date. The Agreement will not
be accepted and will not become effective if signed by Officer before seven
(7) calendar days before the Termination Effective Date. Officer may revoke this
Agreement within seven (7) calendar days after signing this Agreement, as
described in Section 12 below.
     12. Review and Revocation Periods. (a) Officer understands that, pursuant
to the Older Workers’ Benefit Protection Act of 1990 (in case it should be held
to apply), (i) he

Page 4 of 6



--------------------------------------------------------------------------------



 



has been advised to consult with an attorney to review this Agreement, (ii) he
has been given at least twenty-one (21) calendar days to consider the Agreement
before signing it, and (iii) he may revoke the Agreement within seven
(7) calendar days after signing it. Officer understands that this revocation can
be made by delivering the written notice of revocation to
________________________.
     (b) Officer agrees that if he executes this Agreement prior to the
expiration of twenty-one (21) calendar days after receiving it, Officer
acknowledges that he had sufficient time to consider this Agreement.
     (c) Officer understands that this Agreement shall not become effective
until the expiration of the revocation period: that is, this Agreement shall not
become effective until the eighth (8th ) calendar day after Officer signs this
Agreement.
     13. Litigation. Officer agrees to cooperate with the Company in the
execution of and filing of whatever documents are necessary or helpful in
effectuating this Agreement. Officer agrees to cooperate with the Company in the
truthful and honest investigation, prosecution and/or defense of any claim in
which the Releasees may have an interest (subject to reasonable limitations
concerning time and place), which may include without limitation (subject to the
payment of reasonable out-of-pocket expenses incurred for the benefit of
Releasees and, in the case of extraordinary expenses, only at the Company’s
prior and specific request) making himself available to participate in any
proceeding involving any of the Releasees, allowing himself to be interviewed by
representatives of the Releasees without assertion of privilege, participating
as requested in interviews and/or preparation by any of the Releasees of other
witnesses, protecting the applicable legal privileges of the Releasees,
appearing for depositions and testimony without requiring a subpoena, and
producing and/or providing any documents or names of other persons with relevant
information. The Company will attempt to provide reasonable notice to Officer if
his participation or testimony is needed. Officer will not waive the privileges
enjoyed by any of the Releasees without their prior written permission.
     14. Non-Admission. Nothing contained in this Agreement, or the fact of its
submission to Officer, shall be admissible evidence in any judicial,
administrative, or other legal proceeding, or be construed, as an admission of
any liability or wrongdoing on the part of the Company or the Releasees, of any
violation of federal or state statutory or common law or regulation or of any
contract or benefit plan.
     BY SIGNING THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES THAT HE (i) HAS READ,
UNDERSTANDS, AND VOLUNTARILY AND KNOWINGLY ACCEPTS ALL OF THE PROVISIONS OF THIS
AGREEMENT, (ii) IS HEREBY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT, (iii) UNDERSTANDS THE AGREEMENT AND KNOWS THAT HE IS GIVING UP
IMPORTANT RIGHTS, INCLUDING CLAIMS UNDER THE FEDERAL AGE DISCRIMINATION IN
EMPLOYMENT ACT AND (iv) HAS SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

Page 5 of 6



--------------------------------------------------------------------------------



 



CARE INVESTMENT TRUST INC.

             
BY:
         
 
Title:     Date    
 
              OFFICER        
 
           
Name
  Date    

Page 6 of 6